In an action, inter alia, to recover damages for breach of contract and to impose a constructive trust, the plaintiff appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated September 26, 1997, which granted the motion of the defendants Hampshire Arms Owners Corp., Raymond Schultz, Charles Friedman, and Larry Dalton pursuant to CPLR 3211 (a) (1) and (7) to dismiss the second and third causes of action of the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The submission of the defendant Hampshire Arms Owners Corp., which included, inter alia, probative documentary evidence, demonstrated as a matter of law that it was not liable to the plaintiff for work performed at 601 East 19th Street in Brooklyn. Moreover, the third cause of action which, inter alia, sought to establish a trust fund in the sum of $112,849 pursuant to Lien Law article 3-A, was properly dismissed for failure to state a cause of action. Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.